DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hankins (10,880,162) in view of Hira et al. (11,196,591).
For claims 1, 9, 16, Hankins teaches a method (abstract) implemented by a network device (with processor and memory) (Fig. 3)(col. 9, lines 20-60) for enabling (background, summary and claims) destination network address translation (col. 10, lines 40-65) in a network (col. 2, line 50 – col. 9, line 20), the method comprising:
Determining
Sending
Hankins does not expressly disclose NAT in a cloud network.  Hira teaches a method and system (abstract) in the analogous art (background, summary and claims; col. 3, line 40 – col. 5, line 20) that includes this limitation (col. 7, line 30 – 67).  At the time the invention was made, one of ordinary skill in the art would have added Hira in order to provide improvements in handling logical broadcast networks (col. 1, lines 1-40).
For claims 2, 17, Hankins teaches that the first switch is configured to translate, for packets having the first private address assigned to the first host as a source address and the first public address as a destination address, the source address of those packets from the first private address assigned to the first host to the second public address  (col. 12, line 45 – col. 13, line 67).
For claim 5, Hankins teaches determining that packets having the first public address as a source address and the second public address as a destination address are to be forwarded to the first host that is assigned the first private address is based on receiving a load balancing decision from a load balancer (col. 19, line 50 – col. 20, line 60).
For claims 6, 14, Hankins does not expressly disclose that the first host is a virtual machine and the first switch is a virtual switch connected to the first host.  Hira teaches this limitation (col. 5, line 20 – col. 6, line 60).
For claim 7, Hankins teaches that the first advertisement message further indicates a source port number and a destination port number for the packets that are to be forwarded to the first switch (col. 5, line 60 – col. 8, line 35; col. 10, line 45-col. 11, line 30).
For claims 8, 15, Hankins teaches further comprising:
Determining
Sending
Claims 10 and 13 utilize the same limitations as claims 2 and 7, and are rejected for the same reasons above.

Claims 3, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hankins, Hira as applied to claims 1, 9, 16 above, and further in view of Abley (2019/0,280,948).
For claims 3, 11, 18, Hankins and Hira do not expressly disclose that the first advertisement message is a Border Gateway Protocol (BGP) Flow Specification (Flowspec) message.  Abley teaches a method and system (abstract) in the analogous art (background, summary and claims) that includes this limitation (Para. 60).  At the time the invention was .

Claims 4, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hankins, Hira and Abley as applied to claims 3, 11, 18 above, and further in view of Mehta et al. (2019/0,052,558).
For claims 4, 12, 19, Hankins, Hira and Abley do not teach NLRI fields.  Mehta teaches a method and system (abstract) in the relevant art (background, summary and claims) where the first advertisement message includes a Network Layer Reachability Information (NLRI) field (Paras. 52-53) that specifies the first public address as a source address and the second public address as a destination address and a next-hop field that specifies an address assigned to the first switch (Paras. 43-46).  At the time the invention was made, one of ordinary skill in the art would have added Mehta in order to provide improvements to scaling NAT (Paras. 1-3, 62).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELVIN H POLLACK/Primary Examiner, Art Unit 2445